Citation Nr: 1742412	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder with secondary alcohol and cannabis use disorder, rated as 30 percent disabling prior to June 17, 2014, 50 percent disabling from June 17, 2014, to November 1, 2015, and 30 percent disabling thereafter, to include entitlement to an earlier effective date for the assignment of the 50 percent rating. 

2.  Entitlement to an increased rating for lumbar strain with degenerative changes currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and grandmother K.H.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In October 2015, the Veteran testified at a DRO hearing; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February, August, and December 2016, the Veteran, through his attorney, requested a hearing before a Veterans Law Judge via live videoconference.  Specifically, the attorney requested a three-way videoconference hearing. Accordingly, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704 (a), and as the docket permits.  To the extent feasible accommodate the request of the Veteran's attorney for a three-way videoconference hearing, presumably with the Veteran's attorney being situated at an approved VA Board videoconference site separate from the approved videoconference site where the Veteran will be located.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




